Appellant was indicted by the grand jury of Potter County, charged with assault to murder. The venue was changed to Armstrong County, and when tried appellant was convicted of aggravated assault, and his punishment assessed at a fine of $500 and imprisonment in the county jail for one year.
The evidence is uncontradicted that appellant shot at one W.E. Brown three times, he claiming that Brown had killed his brother, and when he first saw Brown, Brown threw his hand to his hip pocket like he was going to draw a pistol, when he, appellant, fired and continued to shoot until Brown got out of sight. The court not only charged the jury on assault to murder and aggravated assault, but submitted the issue of self-defense in a way not complained of by appellant. While the evidence was conflicting, the testimony offered in behalf of the State will support the verdict, and there being no bills of exception and no charges requested, and no complaint of the charge as given, the judgment will be affirmed.
Affirmed. *Page 94